ICJ_068_ContinentalShelf_LBY_MLT_1985-06-03_JUD_01_ME_02_FR.txt. 60

OPINION INDIVIDUELLE DE M. SETTE-CAMARA,
VICE-PRESIDENT

[Traduction]

Bien qu’ayant voté en faveur de larrét, je trouve dans le raisonnement
qui y est fait certains points que je ne peux pas accepter entièrement. C’est
pourquoi je me vois obligé de joindre à l’arrêt la présente opinion indivi-
duelle.

Il convient, pour aboutir à la délimitation correcte de la zone pertinente,
de commencer par définir quelles sont les côtes pertinentes. Et cela est
d’une importance particulière en l'espèce, car nous avons affaire à des
Etats dont les côtes se font face et se caractérisent par une disproportion
sans précédent du point de vue de la longueur. Il importe donc au plus haut
point de définir sans ambiguïté les côtes de chaque Partie qui sont perti-
nentes en l’espèce — définition qui fait évidemment partie de l’opération
consistant à déterminer la zone pertinente. Il y a une autre raison qui donne
une importance extrême à cette définition des côtes pertinentes : c’est que
Farrêt attribue à la disproportion entre les longueurs de côtes comparables
la valeur d’une circonstance spéciale très importante, et même détermi-
nante, pour corriger la ligne d’équidistance qui constitue la première étape
de l’opération de délimitation. Or il ne fait pas de doute que les segments de
littoral compris entre la pointe Delimara et Ras il-Wardija, du côté maltais,
et entre Ras Ajdir, sur la frontière entre la Libye et la Tunisie, et Ras
Zarrouk, du côté libyen, sont les côtes à considérer.

De même, je suis tout à fait d'accord avec l'arrêt quand il rejette l’ar-
gument géomorphologique invoqué par la Libye. Au raisonnement de
Parrêt sur ce point, j’ajouterai d’ailleurs que la Cour a toujours montré
beaucoup de prudence en admettant l’existence d’une limitation naturelle
des zones de plateau continental, correspondant a des accidents naturels.
De méme, le Royaume-Uni et la Norvége, dans leur accord du 10 mars
1965, ont complétement négligé la fosse norvégienne, en dépit de son relief
accusé. De même encore, il est dit dans l’arbitrage franco-britannique de
1977, au sujet de la fosse centrale — autre accident trés marqué —, que
l'emplacement des accidents de cette sorte est affaire de hasard ~ «un
simple accident de la nature » — et qu’« il n’y a en soi aucun motif pour que
cet axe constitue la limite. » (décision du 30 juin 1977, par. 108). Enfin la
Cour, dans l'affaire du Plateau continental (Tunisie/Jamahiriya arabe
libyenne) a rejeté dans les termes suivants les efforts tunisiens pour pré-
senter les crêtes de Zira et de Zouara comme une ligne frontière pos-
sible :

« Quant aux particularités dont la Tunisie fait état, la Cour, sans
admettre que leur étendue et leur importance relatives puissent être
ramenées à des proportions aussi insignifiantes que l’ont donné à

51
PLATEAU CONTINENTAL (OP. IND. SETTE-CAMARA) 61

entendre les conseils de la Libye, ne saurait souscrire à l’idée que l’une
de ces caractéristiques marquerait une rupture ou solution de conti-
nuité telle qu’elle constituerait indiscutablement la limite de deux
plateaux continentaux ou prolongements naturels distincts. » (C.J.
Recueil 1982, p. 57, par. 66.)

Dans la présente affaire, les deux Parties ont eu recours à la pratique des
Etats pour étayer leur argumentation. La Libye a produit deux volumes
d’annexes reproduisant des accords de délimitation, pour la plupart tirés
de Limits in the Seas, publication du département d’Etat des Etats-Unis, et
Malte a présenté dans l’annexe 4 à sa réplique une savante étude de
M. J. R. V. Prescott sur cette même pratique — le débat principal entre les
Parties portant sur l’emploi de la méthode de l’équidistance dans les
accords de frontiére maritime.

Je crois superflu d’entrer dans un tel débat. Depuis 1969, on sait que
Péquidistance est une méthode parmi d’autres et qu’il n’est pas question de
lui attribuer une primauté quelconque, ni la qualité de critère prioritaire.
D'un autre côté, il serait vain d’essayer de prouver qu’elle est progressi-
vement éliminée de la pratique des Etats. En 1982 encore, dans l'affaire
Tunisie/ Libye, la Cour a fait appel à l’équidistance pour justifier l’inflé-
chissement de la ligne de délimitation à l’endroit où la côte tunisienne
change de direction, en s’exprimant comme suit :

« De l’avis de la Cour, le changement radical d'orientation de la
côte tunisienne semble modifier jusqu’à un certain point, mais pas
complètement, la relation existant entre la Libye et la Tunisie qui,
Etats limitrophes au départ, tendraient à devenir des Etats se faisant
face. On aboutit ainsi à une situation dans laquelle la position d’une
ligne d’équidistance pèse plus qu’elle ne ferait normalement dans
l’appréciation globale des considérations d'équité. » (C.Z.J. Recueil
1982, p. 88, par. 126.)

Il suffit de parcourir la série Limits in the Seas pour constater que
l’équidistance a toujours servi et continue à servir de technique de déli-
mitation, même si la troisième conférence des Nations Unies sur le droit de
la mer a supprimé toute mention de cette méthode dans l’article 83 de la
convention de 1982. Il est d’ailleurs à noter que, malgré ce fait, l’équidis-
tance n’est pas entièrement absente de cet instrument : aux termes de
l'article 4, elle reste le critère officiel pour fixer la limite extérieure de la mer
territoriale.

Quant aux limites naturelles, la fosse de Timor semble être le seul
exemple indiscutable de phénomène géomorphologique commandant le
tracé d’une ligne de délimitation. Dans Limits in the Seas (n° 87, p. 3), les
services géographiques du département d’Etat des Etats-Unis décrivent
cette fosse dans les termes suivants :

« On peut distinguer deux grandes provinces morphologiques sous-

52
PLATEAU CONTINENTAL (OP. IND. SETTE-CAMARA) 62

marines : la fosse de Timor au nord-ouest, et le plateau de Sahul au
sud-est. La fosse de Timor est un bassin allongé orienté approxima-
tivement nord-est/sud-ouest, dont la plus grande profondeur est
d’environ 3200 mètres. »

Dans les autres cas mentionnés par la Libye, c’est-à-dire dans l’accord
du 5 février 1974 entre la Corée et le Japon et dans l’accord du 29 janvier
1974 entre l'Espagne et la France, l'existence d’accidents morphologiques
accentués a permis d'établir les limites de zones d'exploitation en commun,
mais sans déterminer vraiment le tracé de la frontière.

Il importe d’ailleurs de noter que la faculté qu’ont les Etats de conclure
entre eux des accords de délimitation tenant compte des accidents mor-
phologiques, quelle que soit leur dimension, est une chose, et que l’obli-
gation pour un tribunal de statuer sur la base d’un accident du fond marin
en est une autre, fort différente. .

La question n’est pas de regarder la carte et d’y chercher des frontières
dans le bleu sombre des dépressions et des fosses, ou dans la pâleur des
crêtes et des plateaux.

La question est d’aller au-delà, de recourir au droit, et de donner à
celui-ci le dernier mot.

*
* *

L'arrêt a raison de signaler qu’en l’espèce le droit conventionnel ne
fournit à la Cour aucune disposition pouvant servir de source de droit. La
Libye (à la différence de Malte) n’est pas partie à la convention de Genève
de 1958 sur le droit de la mer. Il n’y a pas d’accord antérieur de délimitation
maritime entre les Parties. Quant à la convention de Montego Bay de 1982,
elle n’est pas encore en vigueur, et elle ne le sera pas avant longtemps, si
le rythme actuel de ratification se maintient. Les dispositions du droit
conventionnel, en particulier celles des deux conventions susmentionnées,
ne peuvent donc être invoquées que dans la mesure où elles constituent
l'expression du droit international coutumier.

L'arrêt n’estime pas nécessaire de faire historique de l’évolution du
concept de plateau continental. Il est vrai que la Cour l’a déjà fait de
manière approfondie dans les affaires du Plateau continental de la mer du
Nord (voir C.I.J. Recueil 1969, p. 32, par. 42) et dans l'affaire du Plateau
continental (Tunisie/Jamahiriya arabe libyenne) (voir C.IJ. Recueil 1982,
p. 43, par. 47). Et ces deux arrêts ont montré qu’aujourd’hui encore cer-
tains des principaux éléments de la doctrine du plateau continental ont
leur source dans la proclamation 2667, faite le 28 septembre 1945 par le
président des Etats-Unis.

L'arrêt de la Cour de 1969 reste certainement l’événement marquant
dans l’évolution du concept de plateau continental, et l'arrêt du 12 octobre
1984, rendu par la Chambre de la Cour en l'affaire de la Délimitation de la
frontière maritime dans la région du golfe du Maine, entre le Canada et les
Etats-Unis, souligne avec force l’importance de l’arrêt de 1969 :

53
PLATEAU CONTINENTAL (OP. IND. SETTE-CAMARA) 63

« Cet arrêt, connu pour avoir donné au lien entre l’institution
juridique du plateau continental et le fait physique du prolongement
naturel du territoire une importance plus marquée que celle qui lui a
été accordée par la suite, représente néanmoins la décision judiciaire
qui a le plus contribué à la formation du droit coutumier en la matière.
De ce point de vue, ses acquis demeurent incontestés. » (C.J. Recueil
1984, p. 293, par. 91.)

Quelques-uns des énoncés de 1969 constituent en effet la formulation
fondamentale des règles et principes régissant l’ensemble du droit du
plateau continental, que l’on doit avoir présents à l’esprit toutes les fois que
Yon s'occupe de ce problème. L’énoncé prédominant se trouve dans le
dispositif de l’arrêt, au paragraphe 101 C 1:

« la délimitation doit s’opérer par voie d’accord conformément à des
principes équitables et compte tenu de toutes les circonstances per-
tinentes, de manière à attribuer, dans toute la mesure du possible, à
chaque Partie la totalité des zones du plateau continental qui cons-
tituent le prolongement naturel de son territoire sous la mer et n’em-
piètent pas sur le prolongement naturel du territoire de Pautre »
(C.LJ. Recueil 1969, p. 53).

L'arrêt de 1969 reconnaît en outre que le prolongement naturel est un
fait de la nature ; on ne saurait donc ignorer la géographie lorsqu’on essaie
de déterminer le plateau continental d’un pays donné. Comme il y est dit
au paragraphe 95 :

« L'institution du plateau continental est née de la constatation
d’un fait naturel et le lien entre ce fait et le droit, sans lequel elle n’eût
jamais existé, demeure un élément important dans l'application du
régime juridique de l'institution. » ({bid., p. 51.)

Et encore : « L’appartenance géologique du plateau continental aux pays
riverains devant leurs côtes est donc un fait... » {/bid.)

Le concept de plateau continental en tant que prolongement naturel de
la terre ferme trouve sa source dans le principe fondamental selon lequel la
terre domine la mer, que la Cour a énoncé en ces termes :

« En réalité le titre que le droit international attribue ipso jure a
l'Etat riverain sur son plateau continental procède de ce que les zones
sous-marines en cause peuvent être considérées comme faisant véri-
tablement partie du territoire sur lequel l Etat riverain exerce déjà son
autorité : on peut dire que, tout en étant recouvertes, elles sont un
prolongement, une continuation, une extension de ce territoire sous la
mer. » ({bid, p. 31, par. 43.)

Selon l'arrêt de 1969, cette règle est

« la plus fondamentale de toutes les règles de droit relatives au plateau
continental et qui est consacrée par l’article 2 de la convention de

54
PLATEAU CONTINENTAL (OP. IND. SETTE-CAMARA) 64

Genève de 1958, bien qu’elle en soit tout à fait indépendante : les
droits de l'Etat riverain concernant la zone de plateau continental ...
existent ipso facto et ab initio en vertu de la souveraineté de l'Etat sur
ce territoire et par une extension de cette souveraineté sous la forme de
l’exercice de droits souverains aux fins de l’exploration du lit de la mer
et de l’exploitation de ses ressources naturelles » (C.I.J. Recueil 1969,
p. 22, par. 19). ‘

Un autre point important de l’arrêt de 1969 est qu’il n’y a pas de règle de
droit international rendant obligatoire la méthode de l’équidistance, sauf
accord entre les Parties (ibid, p. 41, par. 69).

L’arbitrage franco-britannique de 1977 coïncide presque en tous points
avec l’arrêt de 1969 quant aux règles et principes applicables à la délimi-
tation du plateau continental. Cette décision arbitrale souligne également
l'importance du rapport entre le fait physique du prolongement naturel et
le concept juridique de plateau continental, la nature des droits de l'Etat
riverain sur le plateau, et la pertinence de la configuration des côtes pour la
détermination du prolongement naturel.

L'arrêt en l'affaire du Plateau continental (Tunisie/ Jamahiriya arabe
libyenne) de 1982 a confirmé les principales conclusions des arrêts sur
le Plateau continental de la mer du Nord, en ajoutant certains énoncés im-
portants sur les aspects pertinents de la délimitation du plateau conti-
nental.

Par exemple, le paragraphe 74 de l’arrêt de 1982 affirme l’importance de
la configuration des côtes.

Cet arrêt de 1982 est d’un intérêt particulier dans la présente instance, en
raison du débat qui avait opposé les Parties sur le respect du principe
fondamental du prolongement naturel, prôné par la Libye, et sur le rôle
donné par Malte au « principe de distance », tel qu’il figure à l’article 76 de
la convention de 1982 sur le droit de la mer. La Cour a dit à ce sujet :

« D’après la première partie du paragraphe 1, c’est le prolongement
naturel du territoire terrestre qui est le critère principal. Dans la
deuxième partie du paragraphe, c’est la distance de 200 milles qui
fonde dans certaines circonstances le titre de l'Etat côtier. » (C.LJ.
Recueil 1982, p. 48, par. 47.)

Et aussi :

« Dans la mesure cependant où le paragraphe prévoit que dans
certaines circonstances la distance à partir de la ligne de base, mesurée
à la surface de la mer, fonde le titre de Etat côtier, il s’écarte du
principe suivant lequel ce serait le prolongement naturel qui en cons-
tituerait la seule base. » (Zbid, par. 48.)

Cependant le même paragraphe 48 concluait que le principe de distance
n’était qu’une simple « tendance » :

« Les deux Parties invoquent le principe du prolongement naturel :

55
PLATEAU CONTINENTAL (OP. IND. SETTE-CAMARA) 65

elles n’ont avancé aucun argument fondé sur la « tendance » en faveur
du principe de distance. La définition de l’article 76, paragraphe 1, ne
fournit donc aucun critère de délimitation en l'espèce. » (CJJ.
Recueil 1982, p. 48-49.)

Donc, dans la présente instance, la thèse de Malte se fondait, selon la
jurisprudence de la Cour, sur une « tendance », où l’on ne peut encore voir
une règle du droit international coutumier.

Comme l’arrêt de 1969, l’arrêt de 1982 rejetait l’équidistance en tant que
règle obligatoire :

« S'il est vrai que ... aucune règle obligatoire de droit international
coutumier n’exige que la délimitation s'effectue suivant l’équidis-
tance, il faut reconnaître que celle-ci a ’avantage — peut-être aussi
l'inconvénient — de reproduire presque toutes les irrégularités des
côtes prises comme base » (ibid, p. 88, par. 126).

Cependant l’un des aspects importants de l’arrêt de 1982 est l’accent qui
y était mis sur la spécificité de chaque cas de délimitation de plateau
continental :

« Il est bien évident que chaque litige relatif au plateau continental
doit être examiné et résolu en lui-même en fonction des circonstances
qui lui sont propres ; il n’y a donc pas lieu d’essayer d’élaborer toute
une construction abstraite au sujet de l’application des principes et
règles relatifs au plateau continental. » (/bid., p. 92, par. 132.)

Et l'arrêt affirmait :

« la délimitation doit s’opérer conformément à des principes équi-
tables en tenant compte de toutes les circonstances pertinentes »
(ibid, par. 133 A 1).

L’arrét de 1982 reconnaissait la réalité de l’« élargissement du concept
[de plateau continental] à des fins juridiques » :

« très tôt dans l’évolution de la notion juridique de plateau continen-
tal, son acception s’est élargie, au point de comprendre pour finir
toute étendue du fond des mers se trouvant dans un rapport parti-
culier avec la côte d’un Etat voisin, qu’elle présente ou non les carac-
téristiques exactes qu’un géographe attribuerait 4 un « plateau conti-
nental » (ibid., p. 45, par. 41).

L’arrét rendu le 12 octobre 1984 par la Chambre de la Cour constituée
par l'ordonnance du 20 janvier 1982 en l’affaire de la Délimitation de la
frontière maritime dans la région du golfe du Maine consolide encore l’es-
sentiel de la jurisprudence de la Cour sur la délimitation du plateau
continental, tout en en précisant certains points.

La Chambre, comme la Cour avant elle, n’a accordé qu’une influence

56
PLATEAU CONTINENTAL (OP. IND, SETTE-CAMARA) 66

limitée aux frontières sous-marines naturelles, allant jusqu’à dire au para-
graphe 46 de son arrêt :

« Même le plus accentué de ces accidents, c’est-à-dire le chenal
Nord-Est, ne possède pas les caractéristiques d’une véritable fosse qui
marquerait la séparation entre deux unités géomorphologiques dis-
tinctes. I] y a 14 tout simplement un trait naturel de la région. On peut
d’ailleurs rappeler que la présence d’accidents beaucoup plus accen-
tués, tels que la fosse centrale et la zone de failles géologiques pré-
sentes dans le plateau qui faisait l’objet de P arbitrage franco-britan-
nique, n’a pas empéché le tribunal arbitral de conclure que les failles
en question n’interrompaient pas la continuité géologique dudit pla-
teau et ne constituaient pas des facteurs utiles pour arréter la méthode
de délimitation. » (C.I.J. Recueil 1984, p. 274, par. 46.)

Et encore, au paragraphe 56 :

« I faut d’ailleurs préciser qu’une délimitation, qu’elle soit mari-
time ou terrestre, est une opération juridico-politique et que rien ne
dit que, là même où une frontière naturelle apparaît, la délimitation
doive nécessairement en suivre le tracé. » (Ibid, p. 277.)

La Chambre n’a pas manqué de souligner la portée limitée du droit
international coutumier dans l'opération même de délimitation, en cons-
‘tatant au paragraphe 81 de l'arrêt :

« Le droit international, et en disant cela il est logique que la
Chambre se réfère en premier lieu au droit international coutumier, ne
peut, par sa nature même, fournir dans une matière comme celle du
présent arrêt que quelques principes juridiques de base qui énoncent
des directives à suivre en vue d’un but essentiel. » (Zbid., p. 290.)

Et le paragraphe 82 conclut :

« Dans le droit international conventionnel, en revanche, les choses
peuvent se présenter différemment, car rien n’empêche, par exemple,
les parties à une convention — soit bilatérale, soit multilatérale —
d'étendre la réglementation qu’elles y prévoient à des aspects que le
droit international coutumier pourrait plus difficilement aborder. »
(Ibid.)

A propos du rôle et de la nature du principe de l’équidistance, la
Chambre a suivi la démarche des arrêts de 1969 et de 1982 en affirmant
avec clarté, au paragraphe 107 :

« Que celle-ci [la méthode de l’équidistance] ait pu rendre des
services indéniables par son application dans bien des situations
concrètes, qu’elle soit une méthode pratique dont une convention
comme celle de 1958 peut prévoir et rendre obligatoire l’utilisation
dans certaines conditions, personne ne saurait le contester. Il n’em-
pêche qu’une telle notion, telle que la jurisprudence internationale l’a

57
PLATEAU CONTINENTAL (OP. IND. SETTE-CAMARA) 67

mise en évidence, n’est pas pour autant devenue une régle du droit
international général, une norme découlant logiquement d’un prin-
cipejuridiquement obligatoire du droit international coutumier et que
ce dernier ne l’a d’ailleurs pas non plus adoptée au simple titre d’une
méthode prioritaire ou préférable. » (C.J. Recueil 1984, p. 297.)

Enfin l’un des principaux passages de l’arrét de la Chambre est celui où,
s'appuyant sur l’arrét rendu dans les affaires du Plateau continental de la
mer du Nord, la Chambre a énoncé ce que l’on peut considérer comme la
«norme fondamentale », exprimée au paragraphe 112 dans les termes
suivants :

« 1) Aucune délimitation maritime entre Etats dont les côtes sont
adjacentes ou se font face ne peut être effectuée unilatéralement par
l’un de ces Etats. Cette délimitation doit être recherchée et réalisée au
moyen d’un accord faisant suite à une négociation menée de bonne foi
et dans l'intention réelle d’aboutir à un résultat positif. Au cas où,
néanmoins, un tel accord ne serait pas réalisable, la délimitation doit
être effectuée en recourant à une instance tierce dotée de la compé-
tence nécessaire pour ce faire.

2) Dans le premier cas comme dans le second, la délimitation doit
être réalisée par l'application de critères équitables et par l’utilisation
de méthodes pratiques aptes à assurer, compte tenu de la configura-
tion géographique de la région et des autres circonstances pertinentes
de lespèce, un résultat équitable. » (Zbid., p. 299-300.)

Si j'ai rappelé les principales conclusions de la Cour dans ses trois arrêts
pertinents, ainsi que celles de l’arbitrage franco-britannique de 1977, c’est
qu’elles peuvent servir d’arrière-plan pour examiner les réalisations plus
récentes du droit conventionnel, correspondant aux dix années de travail
de la troisième conférence des Nations Unies sur le droit de la mer, dont la
convention de Montego Bay de 1982 est le résultat.

Les deux Parties à la présente instance ont choisi des arguments juri-
diques différents pour appuyer leurs revendications. La Libye mettait en
avant le principe du prolongement naturel, en attribuant une importance
spéciale aux aspects physiques de ce prolongement, qui servaient sa thèse
de l'existence de deux frontières naturelles dans la région, à savoir la « zone
d’effondrement » au nord-ouest et la ligne des escarpements (escarpement
de Sicile-Malte et escarpement de Medina, séparés par la vallée de Heron)
à l’est. La « zone d’effondrement », qui s'étend de la vallée d’Egadi à la
vallée de Heron sur plus de 300 milles marins, était, d’après la Libye, une
discontinuité fondamentale et constituait une frontière naturelle.

Malte refusait toute importance à ces caractères morphologiques, et
affirmait la continuité, la « simplicité » et la « normalité » de la zone à

58
PLATEAU CONTINENTAL (OP. IND. SETTE-CAMARA) 68

délimiter. Malte prétendait en outre que le principe jusque-là incontesté du
prolongement naturel s'était progressivement érodé au cours de la troi-
sième conférence des Nations Unies sur le droit de ja mer, et que, depuis
la convention de 1982, le principe fondamental du droit du plateau conti-
nental était le « principe de distance », formulé à l’article 76, paragraphe 1,
de cette convention.

Etant donné cet argument de Malte, il incombait à la Cour d’examiner
les « nouvelles tendances » du droit international de la mer, telles que les
exprime la convention de Montego Bay, bien qu’aucune disposition du
compromis entre la Libye et Malte ne chargeât la Cour d’une telle tâche,
comme c'était le cas dans le compromis Tunisie/ Libye.

Il importe donc, pour commencer, de se demander quelle est la valeur
actuelle de la convention de 1982 sur le droit de la mer. On sait que c’est une
convention signée par un grand nombre d'Etats, ratifiée par quelques-uns,
et qui n’est pas encore entrée en vigueur. Le nombre de ratifications requis
pour son entrée en vigueur (soixante) est loin d’être atteint : à l’heure
actuelle, quatorze Etats seulement ont procédé à cette formalité. La con-
vention ne peut donc être prise en considération que dans la mesure où elle
contient des principes de droit international coutumier. A part cela, elle est
dépourvue de pertinence en l'espèce.

Etant donné toutefois que l'arrêt, notamment aux paragraphes 39, 42 et
43, rend au principe dit « de distance » les honneurs d’une règle de droit
international coutumier sous la forme qu'il revêt à l’article 76, paragra-
phe 1, de la convention, il me paraît utile d'analyser la signification de ce
principe et son importance.

Ma première observation sera que l’article 76 vise la définition du
plateau continental et de ses limites extérieures, et non pas sa délimitation,
qui est traitée à l’article 83. Le paragraphe 10 de l’article 76, comme l’a
rappelé plusieurs fois la Libye, contient même la disposition suivante :

« Le présent article ne préjuge pas de la question de la délimitation
du plateau continental entre des Etats dont les côtes sont adjacentes
ou se font face. »

En fait, le paragraphe 1 de l’article 76 n’écarte aucunement le principe de
prolongement naturel en tant que corollaire de la règle selon laquelle la
terre domine la mer. Au contraire, ce paragraphe est ainsi libellé :

«Le plateau continental d’un Etat côtier comprend les fonds
marins et leur sous-sol au-delà de sa mer territoriale, sur toute l'étendue
du prolongement naturel du territoire terrestre... » (Les italiques sont de
moi.)

Le principe du prolongement naturel n’est donc pas abandonné : il est
complété dans la deuxième partie du même paragraphe, où est résolu le
problème des Etats possédant une marge continentale dont le rebord
extérieur se trouve à une distance de moins de 200 milles marins à partir de
la côte.

L'histoire de cette disposition est trop connue pour qu’il soit besoin de

59
PLATEAU CONTINENTAL (OP. IND. SETTE-CAMARA) 69

la rappeler en détail. Deux polémiques se sont poursuivies pendant
la majèure partie de la troisième conférence des Nations Unies sur le
droit de la mer : la controverse entre l’équidistance et les principes équi-
tables, et, surtout, la lutte contre la tendance croissante à vouloir fixer à
200 milles la largeur de la mer territoriale. Les craintes de plusieurs pays,
soucieux à juste titre de sauvegarder le principe sacro-saint de la liberté de
la haute mer au cas où l’emporterait la tendance en faveur d’une mer
territoriale de 200 milles, provoquèrent une activité diplomatique com-
plexe et difficile, qui aboutit à un accord sur la zone économique exclusive
de 200 milles et sur la disposition relative aux 200 milles de l’article 76,
paragraphe 1. C’est probablement de la polémique entre Îes tenants du
« territoire » et ceux du « patrimoine » que sort le chiffre magique de
200 milles, conçu pour remplacer la mer territoriale de 200 milles, à
laquelle les pays intéressés sont en voie de renoncer par la signature de la
convention et la ratification future de ses dispositions.

Le problème qui se pose maintenant à nous est le suivant : le critère de
distance de l’article 76, paragraphe 1, de la convention de 1982 sur le droit
de la mer constitue-t-il une disposition de droit international coutumier, en
ce sens que le plateau continental aurait désormais une largeur minimale
de 200 milles marins depuis les lignes de base à partir desquelles est
mesurée la largeur de la mer territoriale, et une largeur maximale de
350 milles marins en vertu du paragraphe 5 du même article ?

En dépit de toutes les spéculations qu’on peut faire à l’appui de la théorie
de la création spontanée du droit international coutumier par la voie du
consensus, j’ai du mal à reconnaître d’ores et déjà aux dispositions sur la
distance de l’article 76, paragraphes 1 et 5, le caractère de règles de droit
international coutumier. La seule règle de droit international coutumier
qui soit retenue dans cet article reste, selon moi, la vieille règle du pro-
longement naturel. Quant au reste, il manque la preuve de l’opinio juris sive
necessitatis et de l’usus. Pour autant que je sache, il n’y a pas une seule
convention entre Etats — hormis la convention de Montego Bay elle-même
— qui affirme la règle d’une distance minimale de 200 milles et d’une
distance maximale de 350 milles. Il n’y a pas non plus de décisions judi-
ciaires internationales reconnaissant ces critères de distance. On peut, à
l'appui du principe de distance, parler de raisons d’opportunité politique
et diplomatique. Mais on ne peut pas invoquer l’opinio juris sive neces-
sitatis. |

*
* *

On a dit aussi que le critère magique des 200 milles tendait à entraîner la
fusion de deux concepts, celui de plateau continental et celui de zone
économique exclusive. Je n’en suis pas sûr. Il y a, pour les Etats côtiers,
d’importantes différences de compétence entre les deux cas. La cinquième
partie de la convention de 1982, qui traite de la zone économique exclusive,
ne contient pas un seul mot conférant aux droits de ces Etats le caractère de

60
PLATEAU CONTINENTAL (OP. IND. SETTE-CAMARA) 70

droits ab initio et ipso facto, comme l’établit clairement le paragraphe 3 de
l’article 77, concernant le plateau continental. Il est vrai que la convention
n’exige pas de revendication ou de proclamation formelle de Etat côtier
pour établir l'existence de sa zone économique exclusive ; mais, jusqu’à
présent, la pratique des Etats a été de considérer une revendication for-
melle comme nécessaire à l’existence d’une telle zone. En outre, selon
l'article 57 de la convention, la largeur de la zone économique exclusive ne
peut dépasser 200 milles marins. Le chiffre de 200 milles marins représente
donc la largeur maximale dans le cas de la zone économique exclusive, et la
largeur minimale dans le cas du plateau continental. La largeur maximale
du plateau, selon le paragraphe 5 de l’article 76, est en effet de 350 milles,
ou de 100 milles à partir de l’isobathe des 2500 mètres. Ainsi les deux
frontières, même si parfois elles coïncident, délimitent des choses diffé-
rentes.

Une chose me semble peu claire : en quoi le principe de distance de
l’article 76 intéresse-t-il la présente délimitation ? Le groupe des îles mal-
taises se trouve à environ 180 milles marins de la côte de Libye et, par
conséquent, à moins que l’on n’accepte l’argument de la Libye au sujet de
l'existence d’une discontinuité fondamentale et des frontières naturelles, il
n’y a entre les deux côtes qu’un seul plateau continental, de moins de
200 milles marins, à diviser par accord entre les Parties selon les principes
et les règles indiqués dans l’arrêt de la Cour.

En ce qui concerne la zone économique exclusive, aucune des deux
Parties n’a formulé jusqu'ici de revendication officielle. Malte a établi
unilatéralement une zone de pêche de 25 milles pour protéger ses pêcheries
traditionnelles, spécialement les kannizzati, qui représentent 40 pour cent
des prises maltaises. Mais, bien que les kannizzari — qui sont faits de bottes
de feuilles de palmier, sous lesquelles certaines espèces se rassemblent pour
rechercher l'ombre et sont alors capturées — soient très semblables aux
pêches historiques tunisiennes, qui avaient tenu une place importante dans
l'argumentation des Parties en 1982, personne, en la présente affaire, n’a
mis en doute le droit de Malte d'établir sa zone de pêche de 25 milles.
Comme de plus cette zone de pêche ne dépasse pas la limite extrême de
l’ajustement vers le nord de la ligne médiane (arrêt, par. 72), il me paraît
inutile de m’y attarder.

Pour résumer, l’article 76 de la convention maintient le prolongement
naturel comme source de titre et comme règle de droit international cou-
tumier, et l’on ne peut actuellement voir dans le « principe de distance »
une règle du droit international coutumier.

Qui plus est, le concept de plateau continental, depuis son apparition
dans la proclamation Truman, se rapporte à une zone sous-marine : le
prolongement naturel du territoire des Etats dans et sous la mer ; et la
convention de Montego Bay ne contient aucune disposition dont on puisse
dire qu’elle change quoi que ce soit à ce fait. Certes, le fait physique de
l’« espèce de socle » géologique a été progressivement remplacé par le
concept juridique de plateau continental. Et je reconnais que, d’après la
convention de 1982, la distance de 200 milles peut être mesurée à la surface

61
PLATEAU CONTINENTAL (OP. IND. SETTE~CAMARA) 71

des eaux. Mais je doute que les « nouvelles tendances » aient rien changé a
la nature du plateau continental comme zone sous-marine.

La présente affaire est une affaire de délimitation du plateau continental
entre Etats dont les côtes se font face à une distance de moins de 200 milles.
Les prolongements naturels de ces côtes se rencontrent et se chevauchent.
La Cour se sert de l’équidistance parce que l’équidistance est une méthode
— parmi d’autres — qui se recommande dans les affaires de ce genre, et non
pas en vertu d’un « principe de distance ». Après quoi la Cour corrige la
ligne d’équidistance de façon à tenir compte de certaines circonstances
spéciales et à aboutir à un résultat équitable. C’est là une façon de procéder
normale selon le droit international coutumier, et je ne vois aucune néces-
sité de recourir à l’article 76, paragraphe 1 in finé, de la convention de
Montego Bay, ni d'introduire dans l’arrêt une analyse injustifiée et pré-
maturée de la nouvelle définition du plateau continental que contiendrait
cette convention.

Quant à la zone économique exclusive, je ne vois pas pourquoi l’arrêt lui
consacre une part importante de ses motifs (par. 31-34).

La zone économique exclusive est une création de la troisième confé-
rence des Nations Unies sur le droit de la mer et de la convention de
Montego Bay. Certains pensent que, dans le système de la convention, les
concepts de plateau continental et de zone économique exclusive tendent à
se fondre en une seule et même chose. Je ne suis pas d’accord avec cette
façon de voir. En réalité, les droits et la juridiction des Etats sur le plateau
continental et sur la zone économique exclusive se chevauchent dans une
très large mesure, mais diffèrent aussi de bien des manières. Par exemple,
l’article 56 de la convention traite des « obligations » de l'Etat côtier à
l'égard de la zone économique exclusive, et l’on ne trouve aucune clause
semblable pour le plateau continental. Une autre différence frappante
entre les deux régimes résulte de l’article 82 de la convention, aux termes
duquel l'Etat côtier qui prospecte les ressources non biologiques du plateau
continental au-delà de 200 milles marins doit verser des contributions en
espèces ou en nature à l'Autorité, qui les répartit « entre les Etats parties
selon des critères de partage équitables, compte tenu des intérêts et besoins
des Etats en développement, en particulier des Etats en développement les
moins avancés ou sans littoral ». Rien de tel n’existe à propos de la zone
économique exclusive.

En l'espèce, je le répète, aucune des deux Parties n’a revendiqué de zone
économique exclusive, et la proposition qu'avait faite la Libye de négocier
les limites de cette zone en même temps que celles du plateau continental a
été rejetée par Malte, ce qui explique que rien de tel ne figure dans le”
compromis. J’estime donc que les digressions de l’arrêt sur la zone éco-
nomique exclusive n'étaient pas nécessaires, et ne contribuent pas à la
clarté du raisonnement.

*
* *

Déjà, dans les affaires du Plateau continental de la mer du Nord, la Cour

62
PLATEAU CONTINENTAL (OP. IND. SETTE-CAMARA) 72

avait invoqué la proportionnalité dans deux contextes différents. Selon le
paragraphe 101 C, qui traitait des principes et régles de droit interna-
tional applicables à la délimitation proprement dite, le recours à la notion
de proportionnalité était accessoire et ne concernait que les « zones de
chevauchement » marginales, qui devaient être divisées entre les Parties
par voie d’accord ou, « à défaut, par parts égales, à moins que les Parties
n’adoptent un régime de juridiction, d’utilisation ou d’exploitation com-
mun pour tout ou partie des zones de chevauchement ». Mais le dispositif
invoquait aussi la proportionnalité dans un autre contexte, au sous-para-
graphe D, qui, énumérant les facteurs à prendre en considération au cours
des négociations entre les Parties, citait à Palinéa 3

« le rapport raisonnable qu’une délimitation opérée conformément à
des principes équitables devrait faire apparaître entre l’étendue des
zones de plateau continental relevant de l'Etat riverain et la longueur
de son littoral mesuré suivant la direction générale de celui-ci, compte
tenu à cette fin des effets actuels ou éventuels de toute autre délimi-
tation du plateau continental effectuée entre Etats limitrophes dans la
même région » (C.1.J. Recueil 1969, p. 54).

La Cour, tout en rejetant la notion de proportionnalité avancée par la
République fédérale d’Allemagne comme correspondant à « une part juste
et équitable » du plateau continental, ne pouvait pas l’écarter complète-
ment, et c’est pourquoi cette notion apparaît dans le dispositif, à propos de
la division des zones de chevauchement et comme « facteur » à prendre en
considération par les Parties « au cours des négociations ». La différence
est à noter : dans le premier contexte, il n’y a pas de définition de la
proportionnalité entre les zones à diviser, si bien que le paragraphe 101 C2
stipule que, à défaut d'accord entre les Parties, ces zones devront être
divisées par parts égales. Par contre, le libellé du paragraphe 101 D 3 définit
la proportionnalité comme un équilibre entre l'étendue des zones de pla-
teau continental et la longueur du littoral, mesurée suivant la direction
générale de celui-ci. Mais là encore, je le répète, il est fait appel à la pro-
portionnalité comme à l’un des « facteurs à prendre en considération ... au
cours des négociations » entre les Parties — et cela dans le but mentionné
au paragraphe 92 de l’arrêt de 1969, à savoir que la délimitation soit
effectuée de manière à être reconnue comme équitable.

La décision rendue dans l'arbitrage franco-britannique de 1977 conteste
Papplication générale du critère du degré raisonnable de proportionnalité
tel que formulé dans l’arrêt de 1969, en laissant entendre au paragraphe 99
que ce critère était conçu pour le cas particulier de trois Etats limitrophes,
situés sur une côte concave, et uniquement pour ce cas. Et le tribunal
arbitral déclare au paragraphe 101 :

« En bref, c’est la disproportion plutôt qu’un principe général de
proportionnalité qui constitue le critère ou facteur pertinent. La
proportionnalité doit donc être utilisée comme un critère ou un fac-

63
PLATEAU CONTINENTAL (OP. IND. SETTE-CAMARA) 73

teur permettant d’établir si certaines situations géographiques pro-
duisent des délimitations équitables et non comme un principe géné-
ral qui constituerait une source indépendante de droits sur les éten-
dues de plateau continental. »

Le tribunal arbitral a refusé de se livrer à de « savants calculs » sur la
longueur du littoral des Etats et sur l’étendue de plateau continental qui
leur revient. Par contre, il a admis la proportionnalité comme critère
servant à remédier aux distorsions dues à des caractéristiques géogra-
phiques particulières — comme un instrument de correction de la dispro-
portion.

Le paragraphe 98 de l’arrêt de 1969 (C.LJ. Recueil 1969, p. 52) semble
donner à l’élément de proportionnalité un sens beaucoup plus large que
celui suggéré par la Libye en 1982. Il y est dit en effet qu’il faut mesurer les
côtes

« d’après leur direction générale afin d'établir l’équilibre nécessaire
entre les Etats ayant des côtes droites et les Etats ayant des côtes
fortement concaves ou convexes ou afin de ramener des côtes très
irrégulières à des proportions plus exactes ».

A l'appui de sa position, la Libye avait cité en 1982 le passage suivant de
larbitrage franco-britannique :

« Elle [la délimitation équitable] ne consiste pas davantage en une
simple attribution à ces Etats de zones du plateau proportionnelles à
la longueur de leur ligne côtière ; agir ainsi serait, en effet, remplacer
la délimitation par une attribution de parts. De plus, le principe
fondamental suivant lequel le plateau continental relève d’un Etat
côtier parce qu’il est le prolongement naturel du territoire de celui-ci
limite nettement le recours au facteur de proportionnalité. »
(Par. 101.)

Mais le fait est que, dans la présente instance, la disproportion entre les
longueurs de côte était si flagrante qu’il fallait absolument, pour parvenir à
un résultat équitable, corriger toute ligne éventuelle selon un rapport
raisonnable.

La Libye est revenue plusieurs fois sur la nécessité de tenir compte de la
proportionnalité, considérée d’après les masses terrestres des territoires
des Parties. Je pense que l’arrêt a raison de dire que les dimensions terri-
toriales ne sont pas à prendre en considération : c’est la longueur du littoral
qui importe.

Le tribunal chargé de délimiter les frontières maritimes entre la Guinée
et la Guinée-Bissau, dans sa décision arbitrale du 14 février 1985, a conclu
au paragraphe 119:

« Quant à la proportionnalité par rapport à la masse terrestre de
chaque Etat, le Tribunal estime qu’elle ne constitue pas une circons-
tance pertinente en l’espèce. Les droits qu’un Etat peut prétendre
avoir sur la mer sont en rapport non pas avec l’étendue de son

64
PLATEAU CONTINENTAL (OP. IND. SETTE-CAMARA) 74

territoire derrière ses côtes, mais avec ces côtes et avec la manière dont
elles bordent ce territoire. Un Etat dont la superficie est peu étendue
peut prétendre à des territoires maritimes bien plus importants qu’un
Etat d’une grande superficie. Tout dépend de leurs façades maritimes
respectives et de la façon dont elles se présentent. »

La Cour ne pouvait pas ne pas tenir compte de la remarquable différence
de longueur entre les côtes pertinentes — différence sans précédent dans la
pratique des Etats, au moins au degré qu’elle atteint ici. Cependant l'arrêt,
emboitant le pas à l'arbitrage franco-britannique, tient compte de la dis-
proportion plutôt que de la proportionnalité. Et cette disproportion fla-
grante est retenue comme une circonstance spéciale importante pour la
correction de la ligne d’équidistance. Le principe de proportionnalité
lui-même n’est retenu que dans son emploi normal à posteriori, comme
critère de l’équité du résultat final.

Je ne puis souscrire à la démarche suivie dans l’arrêt pour fixer la limite
extrême vers le nord de l’équidistance corrigée. L’analyse du cadre géo-
graphique à laquelle il est procédé au paragraphe 69, avant de conclure
que, tout en ne concernant que le plateau continental relevant de deux
Etats, la présente délimitation est également effectuée entre une portion du
littoral méridional de la Méditerranée centrale et une portion de son
littoral septentrional, me paraît bien artificielle. La Cour avait à délimiter
le plateau continental de deux Etats, et, aux termes du compromis, elle
n’était pas chargée de régler la délimitation de « portions » de rivages
continentaux. De plus, certaines parties de la côte sicilienne qui entrent ici
en ligne de compte ont déjà servi pour tracer la ligne médiane « provi-
soire » dans le détroit qui sépare Malte de la Sicile. Certes, la Cour ne voit
là qu’une première étape pour établir la limite extrême vers le nord du
déplacement de la ligne d’équidistance, ce qui fait l’objet du paragraphe 72
de l'arrêt. Dans ce passage, la Cour fait appel à une situation hypothétique
qui équivaut à ne pas tenir compte de l’existence de Malte, et imagine une
ligne médiane idéale entre la Libye et la Sicile. Cette ligne constitue
l’ajustement extrême vers le nord (évalué à 24’) de la ligne médiane Malte-
Libye. Entre ces deux lignes, la Cour aboutit à la solution de la ligne de
34° 30’ N, résultat d’une correction de 18’ qu’elle juge équitable.

Bien gu’acceptant la décision de la Cour, j'ai certains doutes devant un
raisonnement aussi compliqué. Malte existe, et comparaissait devant nous
comme l’une des Parties à l'instance. Il est impossible de ne pas tenir
compte de Malte, même à titre d’hypothèse. Son littoral, sur la longueur où
il s'étend, interrompt toute relation possible entre les côtes de la Libye et
celles de l’Italie. Dans le cas d'Etats qui se font face, c’est la confrontation
entre les littoraux qui joue le rôle suprême dans l'opération de délimitation,

65
PLATEAU CONTINENTAL (OP. IND. SETTE-CAMARA) 75

et il ne saurait y avoir de confrontation de ce genre entre la Libye et la Sicile
tant que les côtes maltaises s’interposent entre l’une et l’autre. Je fais donc
des réserves sur la façon dont le paragraphe 72 de l’arrêt refait implicite-
ment la géographie. Il eût été bien plus simple d’attribuer un effet partiel
aux côtes de Malte, en l’équilibrant avec l'effet partiel à attribuer à la
disproportion entre les longueurs des côtes pertinentes, de façon à aboutir
à un résultat équitable.

Cependant mes réserves ne se rapportent qu’à certains aspects du rai-
sonnement suivi. Je suis persuadé que le présent arrêt aboutit pleinement à
la solution équitable qui, aux termes de l’article 83 de la convention de
Montego Bay, est le but ultime de l’opération de délimitation.

{Signé) José SETTE-CAMARA.

66
